Order entered November 4, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00819-CR

                              BRIAN JASON WHITE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80670-2013

                                            ORDER
       The Court REINSTATES the appeal.
       On October 1, 2015, we ordered the trial court to make findings regarding why the
reporter’s record had not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the
reporter’s record; (3) LaTresta Ginyard is the court reporter who recorded the proceedings; and
(4) Ms. Ginyard’s explanation for the delay in filing the record is the length of the trial and her
workload; Because Ms. Ginyard did not tender the record until November, 3, 2015, we DO
NOT ADOPT the finding that she would file the record by October 31, 2015.
       We ORDER the reporter’s record filed as of the date of this order.
       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE